





 

BINDING COMMITMENT TO PURCHASE (CUCURPE)




THIS BINDING COMMITMENT TO PURCHASE (this “Agreement”) is made as of the 19th
day of December, 2007




BETWEEN: CORPORACION AMERMIN S.A DE C.V




Ramon Dominguez #200, Col. Deportistas, 31125, Chihuahua, Chihuahua, Mexico;




(the "Seller")




OF THE FIRST PART




AND: MINERO LA CAMERA MEXICO, S.A. DE C.V.




_________________;

(the "Buyer")




OF THE SECOND PART

AND INTERVENED TO THE AGREEMENT:




AND: TARA GOLD RECOURCES CORP. ,




a company incorporated under the laws of Nevada, having its registered office at
Tara Gold Resources Corp., 2162 Acorn Court, Wheaton, Illinois  60187;




(“Tara Gold”)







AND: LA CAMERA MINING INC.,




a company incorporated under the Business Corporations Act (Ontario), having its
registered office at 131 Bloor Street West, Upper Penthouse West, Toronto, ON
 M5S 1S3;




(“CAMERA”)







WHEREAS:




A.

Tara Gold has a 99.9% beneficial interest in the Seller, and the Seller has
Contractual Interests (as hereinafter defined) in the Property (as hereinafter
defined).  





Initials:  ____________________  /  _____________________




--------------------------------------------------------------------------------

2







The “Property” shall mean the mineral claim blocks, mining leases, other mining
interests and other rights in and to the real property related thereto as
described in Schedule “A” attached hereto.  Any reference herein to any mineral
claim blocks comprising the Property includes any mineral leases or other
interests into which such mineral claim blocks may have been converted.  The
“Contractual Interests” shall mean Seller’s interest in the option contracts
related to the Property described in Schedule “B” attached hereto; and




B.

Pursuant to a Master Agreement dated December 14, 2007 between Tara Gold and
CAMERA (the “Master Agreement”), Tara Gold has agreed to cause the Seller to
grant an exclusive commitment to purchase to the Buyer to acquire a 70%
undivided interest in and to the Property on the terms and conditions
hereinafter set forth, and the Buyer has executed and delivered certain
promissory notes as more fully described therein (collectively, the “Notes”);




NOW THEREFORE the parties hereto agree as follows:




DEFINITIONS




1.

For the purposes of this Agreement the following words and phrases shall have
the following meanings, namely:




(a)

“Assumed Obligations” shall mean all of those obligations, covenants and burdens
under the Contractual Interests which are expressly set forth in this Agreement,
including, without limitation, those set forth in Section 3 below and those on
Schedule “C” attached hereto;




(b)

"Bankable Feasibility Study" means a detailed study of the Property in which all
geological, engineering, operating, economic and other relevant factors are
analyzed in sufficient detail that it could reasonably serve as the basis for a
final decision by a financial institution to finance the development of the
Property for mineral production;



(c)

"Commitment Period" means the period from the date of this Agreement to and
including the sooner of (i) the date of the exercise of the Commitment to
Purchase in accordance with this Agreement, or (ii) the termination of this
Agreement;




(d)

"Commitment to Purchase" means the exclusive right to acquire up to a 70%
undivided interest in and to the Property as provided in this Agreement;




(e)

"Exploration Expenditures" means the sum of all direct expenditures on the
exploration and development of the Property, including those of a capital nature
that have been pre-approved by the Seller, but excluding equity related
incentives, taxes and costs contemplated under Section 3 of this Agreement, with
the exception of Section 3(b)(ii), incurred or





Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------

3







chargeable by the Buyer with respect to the exploration and development of the
Property; and




(f)

“Permits” means all licenses, permits, franchises, approvals, authorizations,
consents or orders of, or filings with, any governmental authority, or any other
person, necessary for the past, present or anticipated conduct of, or relating
to the operation of the Property.




REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER




2.

(a)

Each of the representations and warranties made by the parties under the Master
Agreement is hereby incorporated into this Agreement as if such representation
and warranty was fully restated and made hereunder.




(b)

In addition to the representations and warranties under the Master Agreement,
the Seller represents and warrants to and covenants with the Buyer, that:




(i)

the Seller holds the Contractual Interests free and clear of all liens, charges
and claims of others, except as contained in Schedule "A" hereto;



(ii)

there are not any adverse claims or challenges against or to the ownership of or
title to any of the Contractual Interests, and there are no outstanding
agreements or options to acquire or purchase the Contractual Interests or any
portion thereof, and no person other than the Seller, pursuant to the provisions
hereof, has any royalty or other interest whatsoever in production from any of
the Contractual Interests; and



(iii)

the contracts and documents which make up the Contractual Interests as set forth
on Schedule “B” attached hereto are in full force and effect, and, as of the
date hereof, to the best of its knowledge, the Seller has fulfilled each of its
material obligations and duties thereunder.




GRANT OF COMMITMENT TO PURCHASE / CONSIDERATION




3.

(a)

The Seller hereby grants to the Buyer the Commitment to Purchase, which shall be
a right to acquire a 70% undivided interest in and to the Property, subject to
the terms of this Agreement, free and clear of all charges, encumbrances and
claims, except for those set out in Schedule "A" hereto.








Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------

4







(b)

In consideration for the Commitment to Purchase, the Buyer shall:




(i)

fulfill and assume all the Assumed Obligations of the Seller, including, without
limitation, making all the payments in accordance with the payment schedule
included hereto within Schedule “C”, which payments shall be made to the Seller
on or before the Payment Due Date from the Buyer (which is fourteen (14) days
prior to the Payment Scheduled Due Date) as such terms are set forth on Schedule
“C.”   All such payments shall be made pursuant to the wire transfer
instructions set forth in Schedule “D” or as otherwise directed by Seller; and




(ii)

in addition to obligations set forth elsewhere in this Agreement, incur, at a
minimum, $750,000 for calendar year 2008 an $1,250,000 per year for each
calendar year thereafter, in Exploration Expenditure on the Property through
calendar year 2010.  In the event that the Buyer spends, in any calendar year
through calendar year 2010, less than the specified sum, the Buyer shall, in
addition to its Exploration Expenditures due for the subsequent years, invest
twice such difference (the “Doubled Deficit”) as an additional Exploration
Expenditure in the Property within a three (3) month period after the end of
such year, and if not done within such three (3) month period, the Buyer shall
pay to the Seller any portion of the Doubled Deficit which is not so invested
immediately upon the expiry of that three (3) month period in full satisfaction
of the Exploration Expenditures obligations set forth above for such prior year.




(c)

During the Commitment Period, the Buyer shall cause all net revenue resulting
from production under the Contractual Interests and the Property to be divided
between La Camera and Tara Gold as follows:  La Camera will retain seventy
percent (70%) of the net revenue and Tara will retain thirty percent (30%) of
the net revenue.




(d)

In the event that La Camera undertakes to purchase any additional properties or
contractual interests which are within a two (2) mile radius of the Property,
then such costs will be borne by La Camera exclusively.  The definition of
“Property” shall be revised to include the additional properties and the
definition of “Assumed Obligations” shall be revised to include all obligations,
covenants and burdens under the option contracts related to the additional
properties.




(e)

La Camera will pay all semi-annual concession rights payments and complete all
annual work assessment reports due in connection with the Contractual Interests
on a timely basis, as per relevant Mexican laws and regulations.





Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------

5










(f)

Prior to the transfer of the Property pursuant to the Commitment to Purchase
(the “Transfer”), La Camera will enter into a Joint Operating Agreement with
Tara Gold in accordance with Section 10 of this Agreement.




(g)

La Camera shall fulfill each and every of its obligations, covenants and
conditions under that certain Letter of Agreement dated as of November 30, 2007
by and among the Seller, La Camera, Tara Gold and Lateegra Gold Corp.,
including, without limitation, the payment of the Cash Payment and the making of
the Share Payment as such terms are defined therein.




OBLIGATIONS OF THE BUYER DURING COMMITMENT PERIOD




4.

During the Commitment Period the Buyer shall:




(a)

provide to Tara Gold a statement of the Exploration Expenditures, excluding IVA
taxes, along with supporting documents, on a quarterly basis and upon incurring
the required Exploration Expenditures.  Tara Gold, within ninety (90) days of
receipt of the final statement of the Exploration Expenditures, shall review all
the statements for eligible spending and send a letter to the Buyer stating
whether the Buyer has met its Exploration Expenditure obligations as outlined in
Section 3(b)(ii).




(b)

maintain in good standing the Property by the doing and filing of assessment
work or the making of payments in lieu thereof, by the payment of all taxes and
rentals, and the performance of all other actions which may be necessary in that
regard and in order to keep the Property free and clear of all liens and other
charges arising from the Buyer's activities thereon;




(c)

duly record all exploration work carried out on the Property by the Buyer as
assessment work ;




(d)

permit the Seller and its directors, officers, employees and designated
consultants, at their own risk and expense, access to the Property at all
reasonable times for all reasonable purposes;




(e)

conduct its operations on the Property in a good and workmanlike fashion and in
accordance with the Contractual Interests, all applicable laws, regulations,
orders and ordinances of any governmental authority;




(f)

indemnify and save the Seller harmless in respect of any and all costs, claims,
liabilities and expenses arising out of the Buyer's activities on the Property
or pursuant to the Contractual Interests;





Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------

6










(g)

deliver to the Seller, forthwith upon receipt thereof, copies of all reports,
maps, assay results and other technical data compiled by or prepared at the
direction of the Buyer with respect to the Property;




(h)

provide regular reasonable updates, requested by the Seller not less frequently
than once every financial quarter of CAMERA, of all work done or contemplated
with respect to the Property;




(i)

fulfill all requirements, covenants and obligations under and in connection with
the Assumed Obligations;

(j)

use best efforts to productively operate the Property in accordance with sound
mining practices and best reasonable efforts to achieve an optimal productivity
therefrom;

(k)

fulfill each of its covenants, conditions and obligations under this Agreement,
the Master Agreement, the Notes and the other documents and instruments
described in the Master Agreement; and

(l)

provided each of the Buyer’s obligations under this Agreement have been
fulfilled in a timely manner, the Buyer, in consultation with Tara Gold, shall
act as the “operator” of the operations on the Property.




EXERCISE OF COMMITMENT TO PURCHASE / TRANSFER OF PROPERTY




5.

Provided all of the terms and conditions contained in this Agreement have been
fulfilled in a timely manner, the Buyer may exercise the Commitment to Purchase
by delivering to the Seller written notice of its intention to exercise the
Commitment to Purchase.  Such written notice shall be delivered to the Seller on
or before within thirty (30) days of first receipt of a Bankable Feasibility
Study.  Provided (i) such notice is given, (ii) all of the terms and conditions
contained in this Agreement have been fulfilled, and (iii) the Contractual
Interests have not been terminated, altered or modified at no fault of Seller,
then the Commitment to Purchase shall be effective as of thirty (30) days after
written notice is delivered, at which time the following shall occur:




(a)

a 70% undivided right, title and interest in and to the Property shall be
transferred to the Buyer, free and clear of all charges, encumbrances and claims
except for those set out in Schedule "A" hereto; and




(b)

the Seller and the Buyer shall enter into a Joint Operating Agreement in
accordance with Section 10 below in a form agreeable to all concerned parties.








Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------

7







RIGHT OF ENTRY




6.

Throughout the Commitment Period, the Buyer shall, subject to the terms of the
Contractual Interests, have the right in respect of the Property to:




(a)

enter thereon;




(b)

have quiet possession thereof;




(c)

do such prospecting, exploration, development and other mining work thereon and
thereunder as the Contractual Interests and applicable law permit and the Buyer
in its sole discretion may determine advisable;




(d)

bring upon and erect upon the Property such buildings, plant, machinery and
equipment as the Buyer may deem advisable; and




(e)

remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.




TERMINATION OF COMMITMENT TO PURCHASE




7.

(a)

The Commitment to Purchase shall terminate:




(i)

by mutual written consent of the Parties;




(ii)

the Seller may terminate this Agreement by giving written notice to the Buyer,
in the event any of CAMERA or the Buyer has breached any material
representation, warranty, or covenant contained in this Agreement and the Seller
has notified the Buyer of the breach and the Buyer has failed to correct the
same within ten (10) days; and

(iii)

the Buyer may terminate this Agreement by giving written notice to the Buyer, in
the event any of Tara Gold or the Seller has breached any material
representation, warranty, or covenant contained in this Agreement and the Buyer
has notified the Seller of the breach and the Seller has failed to correct the
same within ten (10) days.

(b)

If the Commitment to Purchase is terminated otherwise than upon the exercise
thereof, the Buyer shall:




(i)

leave in good standing for a period of at least six (6) months from the
termination of the Commitment Period those mineral claims comprising the
Contractual Interests, to the extent allowable by the laws of the jurisdiction
in which the Property is situated;



(ii)

deliver or make available at no cost to the Seller within thirty (30) days of
such termination, all drill core, copies of all reports, maps,





Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------

8







assay results and other relevant technical data compiled by, prepared at the
direction of, or in the possession of the Buyer with respect to the Property and
not theretofore furnished to the Seller; and




(iii)

reclaim the Property in accordance with the requirements of all applicable
environmental laws and regulations, but only to the extent that such
requirements result from the Buyer's activities on the Property hereunder.




TRANSFERS




8.

Neither the Seller nor the Buyer may transfer, sell, pledge, assign, sublet or
convey any interest under this Agreement without the prior written consent of
the other, which consent shall not be unreasonably withheld.  Any transfer
without such prior written consent shall be deemed null and void in its
entirety.




SURRENDER OF PROPERTY INTERESTS PRIOR TO TERMINATION OF AGREEMENT




9.

Subject to the restrictions noted below, the Buyer may in its sole discretion at
any time during the Commitment Period elect to abandon all but not part of any
“Mineral Claim Block” comprised in the Contractual Interests by giving a thirty
(30) day notice to the Seller of such intention.  Each of the concession names
identified on Schedule “A” attached hereto shall be deemed part of one, single
Mineral Claim Block, which is hereinafter referred to as “Mineral Claim Block
A”.  Any subsequent additions acquired by the Buyer in accordance with Section 3
(b) (iii) or Section 15 of this Agreement may be deemed part of one or more
other Mineral Claim Blocks, as the Parties may reasonably agree at the time of
acquisition.  In no case shall the Buyer be entitled to abandon any mineral
concession which is part of a Mineral Claim Block without also abandoning each
mineral concession in such Mineral Claim Block.  The Buyer shall cause any
Mineral Claim Block so abandoned to be in good standing under the laws of the
jurisdiction in which they are situate for at least six (6) months from the date
of abandonment; provided, however, the Buyer shall not be responsible for
matters which keep an abandoned Mineral Claim Block from being in good standing
if (A) such matters existed prior to the Buyer’s interest in the applicable
claim and (B) the Buyer used its best efforts to cause such good standing.  Upon
any such abandonment, any Mineral Claim Block so abandoned shall, for all
purposes of this Agreement, cease to form part of the Contractual Interests or
the Property and, if title to such claims has been transferred to the Buyer, the
Buyer shall, at the Seller’s request retransfer such title to the Seller at the
Buyer's expense.  In no case shall the abandonment of any one or more Mineral
Claim Block affect in any way the Buyer’s obligations under the Master Agreement
or the Notes unless the Buyer abandons each and every Mineral Claim Block under
this Agreement, in which case, the Buyer’s obligations under the particular Note
which corresponds to this Agreement (Cucurpe), but not the other Notes, shall
cease with regard to payments not yet due and payable at the time of the full





Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------

9







abandonment of Mineral Claim Blocks hereunder.  With regard to any abandoned
Mineral Claim Block, the Assumed Obligations related to the abandoned Mineral
Claim Block, shall immediately cease as to such abandoned Mineral Claim Block
upon abandonment of such Mineral Claim Block, however, all of the Buyer’s
 obligations for the Assumed Obligations which are not expressly applicable only
to the abandoned Mineral Claim Block (including, without limitation, the Buyer’s
obligations under Sections 3(b)(ii), 3(c), 3(d), 3(e), 3(f) and Section 4 of
this Agreement), shall not change due to abandonment of any such Mineral Claim
Block, and shall remain fully applicable to all remaining Mineral Claim Blocks,
if any.




JOINT OPERATIONS




10.

CAMERA and Tara Gold agree that, prior to Transfer, CAMERA and Tara Gold shall
enter into a Joint Operating Agreement with respect to the Property, which shall
include the following terms and be applicable from and after the Transfer:




(a)

CAMERA shall be the operator of the joint venture, so long as it maintains a
fifty percent (50%) or greater participating interest in the Property;




(b)

CAMERA shall be required to fund all joint venture and operating costs and
expenditures, and Tara Gold shall not be required to make any funding nor shall
Tara Gold’s 30% interest in the Property be subject to any dilution;




(c)

A management committee shall be formed, consisting of two representatives from
each joint venture party. The management committee members shall have voting
rights in proportion to the parties' respective participating interests. The
operator shall present work programs and budgets to the management committee for
approval.  In the event of a tie vote, the operator shall have the deciding
vote;




(d)

CAMERA shall provide to Tara Gold an audited statement of the expenditures,
excluding IVA taxes, prepared by an independent accounting firm to be mutually
accepted by both parties.  CAMERA shall supply Tara Gold with any requested
documents related to expenditures prepared by management as requested.


 

(e)      CAMERAhall be the operator of all exploration efforts regarding the
Property

           so  long asit meets all of the requirements stated in this Agreement.
 If at any  

           time CAMERA fails to meet any of the requirements outlined, it shall

           immediately cease  to be operator of exploration and/or production
efforts. 

           Tara Gold may have its representatives on location at any and all
times to

           observe all operations.



> >  

(f)

The profits from operations shall be shared in accordance with the joint venture
interest of each Party.





Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------

10










ARBITRATION




11.

(a)

All questions or matters in dispute under this Agreement shall be submitted to
arbitration pursuant to the terms hereof.




(b)

It shall be a condition precedent to the right of any party to submit any matter
to arbitration pursuant to the provisions hereof, that any party intending to
refer any matter to arbitration shall have given not less than ten (10) days'
prior notice of its intention to do so to the other party, together with
particulars of the matter in dispute.  On the expiration of such ten (10) days,
the party who gave such notice may proceed to refer the dispute to arbitration
as provided in paragraph (c).




(c)

The party desiring arbitration shall appoint one arbitrator, and shall notify
the other party of such appointment, and the other party shall, within fifteen
(15) days after receiving such notice, either consent to the appointment of such
arbitrator which shall then carry out the arbitration or appoint an arbitrator,
and the two arbitrators so named, before proceeding to act, shall, within thirty
(30) days of the appointment of the last appointed arbitrator, unanimously agree
on the appointment of a third arbitrator to act with them and be chairman of the
arbitration herein provided for.  If the other party shall fail to appoint an
arbitrator within fifteen (15) days after receiving notice of the appointment of
the first arbitrator, the first arbitrator shall be the only arbitrator.  If the
two arbitrators appointed by the parties shall be unable to agree on the
appointment of the chairman, the chairman shall be appointed by the two
arbitrators appointed by the parties  The chairman, or in the case where only
one arbitrator is appointed, the single arbitrator, shall fix a time and place
in the City of Chihuahua, Mexico, for the purpose of hearing the evidence and
representations of the parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under this section.  After
hearing any evidence and representations that the parties may submit, the single
arbitrator, or the arbitrators, as the case may be, shall make an award and
reduce the same to writing, and deliver one copy thereof to each of the parties.
 The expense of the arbitration shall be paid as specified in the award.




(d)

The parties agree that the award of a majority of the arbitrators, or in the
case of a single arbitrator, of such arbitrator, shall be final and binding upon
each of them.




DEFAULT




12.

If at any time during the Commitment Period a Party is in default of any
provision in this Agreement, the other Party may terminate this Agreement, but
only if:





Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------

11










(a)

it shall have first given to the other Party a notice of default containing
particulars of the obligation which such Party has not performed, or the
warranty breached and a time period of ten (10) days to cure such default; and




(b)

such Party has not, within the ten (10) day time period, cured such default.




NOTICES




13.

Each notice, demand or other communication required or permitted to be given
under this Agreement shall be in writing and shall be delivered or telecopied to
such party at the address for such party specified above.  The date of receipt
of such notice, demand or other communication shall be the date of delivery
thereof if delivered or, if given by telecopier, shall be deemed conclusively to
be the next business day.  Either party may at any time and from time to time
notify the other party in writing of a change of address and the new address to
which notice shall be given to it thereafter until further change.




GENERAL




14.

(a)

If there is any conflict between the terms of this Agreement and the terms of
the Master Agreement, the terms of the Master Agreement shall control.




(b)

No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.




(c)

The Parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance and do such further and
other acts which may be reasonably necessary or advisable to carry out fully the
intent of this Agreement or to record wherever appropriate the respective
interest from time to time of the parties in the Property.




(d)

This Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.




(e)

This Agreement shall be governed by and construed in accordance with the laws of
the Mexican United States.




(f)

Time shall be of the essence in this Agreement.








Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------

12







(g)

Wherever the neuter and singular is used in this Agreement it shall be deemed to
include the plural, masculine and feminine, as the case may be.




(h)

Any reference in this Agreement to currency shall be deemed to be U.S. currency.




(i)

This Agreement may be executed in counterparts, and if so executed, each
counterpart shall be deemed an original.




(j)

The titles or section headings of the various provisions of this Agreement are
intended solely for convenience and ease of reference and shall not in any
manner amplify, limit, modify or otherwise be used in the interpretation of any
such provisions.




(k)

This Agreement may not be modified or altered except by a written instrument
duly executed by all Parties, and in no case shall any modification or
alteration be effective unless such written instrument is duly executed by Tara
Gold and CAMERA.




AREA OF MUTUAL INTEREST




15.

(a)

If, during the term of this Agreement, any Party stakes or acquires any mineral
claims located wholly or partly within an area two (2) miles from the outermost
boundary of the Property, the acquiring Party shall forthwith give notice to the
other Party of such staking or acquisition, the cost thereof and all details in
the possession of that Party with respect to the nature of the claims and the
known mineralization. Whenever possible, any Party which intends to acquire
additional mineral claims located wholly or partly within an area of two (2)
miles from the outermost boundary of the Property, shall inform the other Party
of its intention and include the other Party in the acquisition decision and
negotiations.




(b)

The other Party may, within thirty (30) days of receipt of the acquiring Party's
notice, elect, by notice to the acquiring Party, to require that such claims be
included in and thereafter form part of the Property, as an additional mineral
claim block, for all purposes of this Agreement.




(c)

If the other Party makes such election, any such related claims shall be made in
the name of the Seller and included in and thereafter form part of the Property
as a part of an additional Mineral Claim Block (other than Mineral Claim Block
A) for the purposes of Section 9 above. The acquisition costs, all expenditures
and any associated taxes related to or arising from the acquisition of such
mineral claims will be paid by the Buyer.








Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------

13







(d)

If the other Party does not make such election, such claims acquired or staked
shall not form part of the Property and the acquiring Party shall be solely
entitled thereto.




(e)

Nothing contained herein or elsewhere in this Agreement is intended to bestow on
the Buyer any right, power or interest to act as an agent of the Seller.










[signature page follows]





Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------













IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.







AMERMIN S.A DE C.V







Per : /s/ Ramiro Trevizo Ledezma____________

        Ramiro Trevizo Ledezma, duly authorized







MINERO LA CAMERA MEXICO, S.A. DE C.V.







Per :  /s/ David Deslauriers_______________

         duly authorized







TARA GOLD RECOURCES CORP.







Per : /s/ Francis Richard Biscan Jr. _________

        Francis Richard Biscan Jr., duly authorized







LA CAMERA MINING INC.







Per : /s/ David Deslauriers_______________

         duly authorized





Initials:  ____________________  /  _____________________




--------------------------------------------------------------------------------













SCHEDULE "A"







Mining Concessions:

Title:

Name:

195,918

Calichi

207,225

San Judas

207,224

Batamote No. 2

222,701

La Providencia

Not available

Ana 1 Oeste










Future Mineral Claim Blocks will be added as they are acquired under Section 15
of this Agreement.











Initials:  ____________________  /  _____________________




--------------------------------------------------------------------------------







SCHEDULE “B”

CONTRACTUAL INTERESTS




See Attached.





Initials:  ____________________  /  _____________________




--------------------------------------------------------------------------------







SCHEDULE “C”




CUCURPE PROJECT










Mining Concessions:

Title:

Name:

195,918

Calichi

207,225

San Judas

207,224

Batamote No. 2

222,701

La Providencia

Not available

Ana 1 Oeste







I.

Payment and tax obligations (payments for dates prior to the date of this
Agreement are for informational purposes only):







Date:

Payment Due Date from Buyer:

Amount:

V. A. T.:

Total:

April 4th, 2007.

March 21, 2007

$100,000.00

$15,000.00

$115,000.00

June 4th, 2007.

May 21, 2007

$250,000.00

$37,500.00

$287,500.00

December 4th, 2007

November 20, 2007

$200,000.00

$30,000.00

$230,000.00

June 4th, 2008

May 21, 2008

$200,000.00

$30,000.00

$230,000.00

December 4th, 2008

November 20, 2008

$250,000.00

$37,500.00

$287,500.00

June 4th, 2009

May 21, 2009

$300,000.00

$45,000.00

$345,000.00

December 4th, 2009

November 20, 2009

$300,000.00

$45,000.00

$345,000.00

April 4th, 2010

March 21, 2010

$400,000.00

$60,000.00

$460,000.00

TOTALS:

 

$2’000,000.00

$300,000.00

$2’300,000.00







Total Price:

$2’000,000.00

V. A. T.:

$300,000.00

Total:

$2’300,000.00

ISR Obligations




Note 1: The Seller granted a 30 (thirty) days grace period to pay the above
described installments.




Note 2: The Buyer has the obligation to pay a monthly 2% (two per cent) Net
Smelter Return, calculated over the minerals sold and invoiced. Nevertheless,
the seller granted





Initials:  ____________________  /  _____________________




--------------------------------------------------------------------------------

2







to possibility to substitute this obligation attending to the following
conditions: 1. Payment of $300,000.00 Dollars plus V. A. T., if executed before
April 4th, 2008, or; 2. Payment of $600,000.00 Dollars plus V. A. T., if
executed after April 4th, 2008. Originally, the date was October 4th, 2007, but
the seller agreed to extend the period to April 4th, 2008.







II.

Investments




There are no investment obligations.







III.

Obligations before the Mining Authorities




The Buyer is obliged to comply with all obligations before the General Mining
Boreau, including the payment of any mining duties (each semester) and the
filing of the required work assessments’ reports, as well as any other
obligations to maintain in good standing said concessions.







IV.

Taxes




The Buyer shall pay all applicable taxes, including, without limitation, all ISR
and IVA taxes, resulting from or related to the Contractual Interests, the
Property and the operations conducted under this Agreement.














Initials:  ____________________  /  _____________________







--------------------------------------------------------------------------------







SCHEDULE "D"







Amermin Wiring Instructions







Bank Name:

          Scotia Bank Inverlat




Address:

Ave Nines Heros #403

Chihuahua, Chihuahua

Mexico




Phone:

011-52-614-415-5198




Company:

Corporacion Amermin S.A. De C.V.




Address:

Calle Allende #104, Int. 103

Col. Centro

Chihuahua, Chihuahua C.P. 3100

Mexico




Phone:

011-52-635-457-4059




U.S. Account:

XXXXXXXXX




ABA:

MBCOMXMM




Code:

          XXXXXXXXXXXXXX




or




(Only use this account if directed too)




Peso Account:

XXXXXXXXXXXX




ABA:

MBCOMXMM




Code:

         XXXXXXXXXXXX











Initials:  ____________________  /  _____________________


